ON MOTION FOR REHEARING
PER CURIAM.
Appellant seeks rehearing of our prior per curiam, 431 So.2d 992, affirmance of the Florida Parole and Probation Commission’s order which found no cause to modify his presumptive parole release date (PPRD) following a biennial review request. We deny appellant’s motion for rehearing.
Appellant argues that the Commission applied two illegal substitute aggravations in calculating his PPRD. The propriety of the aggravations about which appellant complains has previously been decided adversely to him in Jacobson v. Florida Parole & Probation Commission, 407 So.2d 611 (Fla. 1st DCA 1982), dealing with the initial establishment of his PPRD. Furthermore, appellant is improperly using the biennial review as an excuse to relitigate the establishment of his PPRD. See Dornau v. Florida Parole & Probation Commission, 420 So.2d 894 (Fla. 1st DCA 1982); Gatto v. Florida Parole & Probation Commission, 415 So.2d 869 (Fla. 1st DCA 1982). Accordingly, appellant’s motion for rehearing is DENIED.
*992ROBERT P. SMITH, Jr., C.J., and LARRY G. SMITH and THOMPSON, JJ., concur.